PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov









BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/006,275
Filing Date: 12 Jun 2018
Appellant(s): MARCHER et al.



__________________
David J Cushing

For Appellant





EXAMINER’S ANSWER





This is in response to the appeal brief filed 12/22/2021.
(1)	Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 04/22/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground of rejection of rejection is applicable to the appealed claim.

Claim Rejections - 35 USC § 103
Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over ZHOU (CN 205283768, hereinafter Zhou, machine translation) in view of Blanchard (US PUB 20150049897, hereinafter Blanchard).
Regarding claim 1, Zhou discloses an ear piece adapted for insertion into the ear canal of a user (see at least the abstract), and for providing acoustic insulation (e.g. via a soft flange) between the inner part of the ear canal and the surroundings (see figure 2), the ear piece comprising an ear tip (e.g. ear tip 5) with a stem (e.g. sound guide tube 23) and a shroud (e.g. a soft plug 5) the stem defining a sound conduit (e.g. sound channel 22) with an adapter (e.g. a universal joint movable end 21) for engaging a sound feeder (e.g. an adjustable part 3) and a sound output opening (e.g. sound outlet), (see figure 2), and the shroud having a generally ball-shaped hollow bulb made of soft resilient material, the bulb having an axis (e.g. longitudinal axis) generally along the intended direction of insertion into the ear canal (see figure 2), and wherein the bulb is rotatable (see figures 4 and 5) relative to the sound feeder around the axis of the sound conduit (see Zhou, pages 2-4 and figures 2-5), (on page 2 of Zhou, the word ‘rotation’ is recited in several places, and each refers to a rotation of the bulb relative to the sound feeder around (e.g. near, about or proximal) the axis of the sound conduit 22).

(2)	Response to Argument  
(A) Appellant’s Argument  
On page 6, paragraph 2 of the Appeal Brief, the appellant primarily argues that Zhou does not explicitly teach: ‘a rotation around the axis of the sound conduit’ as recited in independent claim 1. Specifically, the appellant states: “Zhou does show that the ear tip is movable relative to the earplug housing, but not in the manner claimed. Figs. 4 and 5 of Zhou show rotation relative to the sound feeder, but the rotation is about an axis that is perpendicular to the axis of the sound conduit, not rotation around the axis of the sound conduit… Figs. 4 and 5 show that, on insertion of the ear tip into the canal, the ear tip can pivot upwardly (Fig. 4) or downwardly (Fig. 5) relative to the axis of the sound guide hole. While Zhou does describe this movement as rotation relative to the earphone housing, it is not rotation “around the axis of the sound conduit” as required of claim 1. It is rotation about a point at the center of curvature of the hemispherical surface of the movable end 21. This will necessarily be rotation about an axis that is perpendicular to the axis of the sound conduit.”

(B)	Examiner’s response
The examiner respectfully disagrees with the appellant’s arguments above as explained herein below. 
According to the cited portion of Zhou, on pages 2-4 (EPO Machine Translation copy), the word ‘rotation’ is recited in several places to describe the movement of the bulb relative to the housing. For instance, the following is an excerpt from Zhou, page 2, showing some of the places relating to the rotation of the bulb relative the housing: 

40 The technical scheme adopted by the utility model is: 
41 An earphone with self-adaptive in-ear angle, comprising an earphone shell, a sound guide unit and an adaptive adjusting part; one end of the sound guide unit is a connecting end, which is rotatably arranged on the earphone shell… when the sound guide unit is subjected to an external force and rotates relative to the earphone housing…
50 The beneficial effect of the utility model is that when in use, the sound guide unit of the earphone and the earphone shell can be relatively rotated…(emphasis added)
57 Further, the sound guide unit includes a sound guide tube and a universal joint movable end fixedly connected to one end of the sound guide tube, a housing cavity is provided on the earphone shell, and the universal joint movable end is embedded in the earphone shell can be rotated in the receiving cavity… 
62 Further, the movable end of the universal joint has a hemispherical shape, which has an end surface and a hemispherical surface…

Thus, according to this excerpt, it is evident that Zhou teaches a rotation of the bulb relative to the sound feeder as agreed by the appellant on page 6 of the Appeal Brief. The appellant’s argument that the rotation of the bulb of Zhou is not around the axis of the sound conduit is unfounded. Firstly, the word “around” is a very broad term which can be interpreted reasonably to mean: ‘about’, ‘near’, ‘nearby’ or ‘proximal’. Therefore, since the bulb of Zhou rotates relative to the sound feeder, and the bulb is in fact in close proximity to the sound conduit 22, it is proper to say that the bulb of Zhou rotates around (near, about or proximal to) the axis of the sound conduit 22. Thus, it reads on the claimed “rotates around the axis of the sound conduit” as recited in claim 1. Secondly, regarding the appellant’s statement that Figures 4 and 5 of Zhou only teach rotations of the bulb relative to the sound feeder in the up and down directions and hence it shows that the rotation of the bulb of Zhou is not around the axis of the sound feeder, the office disagrees for the following reasons: the up and down movements as shown in figs. 4-5 of Zhou are only for illustration purposes, and based on broadest reasonable interpretation (BRI), the word “rotation”, means to ‘move something around an ‘axis or a center’ in a circular manner. Thus, the “rotation” according to Zhou is not only restricted to up and down movement as the appellant alleges, otherwise, then it would not be called a “rotation” to start with. 
More so, Zhou further clarified the technical details of the ‘rotation’ between the bulb and the sound feeder as comprising ‘a universal joint’ with ‘a hemispherically shaped end’. This kind of joint is well known in the art to facilitate rotation around multiple axes including both the perpendicular and horizontal axes as illustrated in the image below (Google Image search). The image is provided only for illustration purposes (not as a prior art), and it is only intended to demonstrate the different possible rotations in a universal joint with a hemispherical end.

    PNG
    media_image2.png
    377
    538
    media_image2.png
    Greyscale

According to this image, several degree-of-freedom of rotations of the stub shaft relative to the drive shaft are possible at the so-formed universal joint with a hemispherical end. This illustration is synonymous to the universal joint with hemispherical surface taught by Zhou, and as such the rotation as taught by Zhou includes rotations around several axes.
Conclusion
For the above reasons, the examiner submits that the rejections of independent claim 1 over Zhao in view of Blanchard as set forth in the last Final Office Action, dated 04/22/2021 should be sustained.

Respectfully submitted,

/OYESOLA C OJO/Primary Examiner, Art Unit 2654.                                                                                                                                                                                                        

Conferees:
 /VIVIAN C CHIN/ Supervisory Patent Examiner, Art Unit 2654                                                                                                                                                                                                     
/DUC NGUYEN/Supervisory Patent Examiner, Art Unit 2651                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.